Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   November 07, 2016

The Court of Appeals hereby passes the following order:

A17D0131. ARNOLD STREET, LLC v. PHOEBE MAZE et al.

      Plaintiff Arnold Street LLC filed a complaint against multiple defendants to
determine the validity of a security deed. On April 22, 2016, the trial court entered
final judgment in favor of the defendants, including therein findings of fact and
conclusions of law pursuant to OCGA § 9-11-52, as requested by plaintiff. On May
6, 2016, plaintiff moved to amend the findings of fact and conclusions of law and for
reconsideration. The trial court did not rule on the motion, and plaintiff filed a notice
of appeal on May 24, 2016. The case was docketed in this Court but was dismissed
as untimely since the notice of appeal was filed more than 30 days after the judgment
challenged. See Case No. A16A2185, dismissed August 12, 2016. The remittitur
issued, and plaintiff forwarded a letter to the court requesting a ruling on the motion
filed on May 6. The trial court entered its “Order on Remittitur,” denying plaintiff’s
request. This application followed.
      A notice of appeal must be filed within 30 days of the entry of the order sought
to be appealed. See OCGA § 5-6-38 (a). “The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction upon an appellate court.”
Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (citation and
punctuation omitted). Instead of filing a timely notice of appeal from the trial court’s
April 2016 final judgment, plaintiff filed a motion to amend and for reconsideration,
which was in substance a motion for reconsideration. See Masters v. Clark, 269 Ga.
App. 537, 538 (604 SE2d 556) (2004) (“[T]here is no magic in the nomenclature
used. Under our rules, pleadings are judged by their function and not the name used.”
(citation and punctuation omitted)).        However, the denial of a motion for
reconsideration is not directly appealable, and the filing of such a motion does not
extend the time for filing an appeal. See Bell v. Cohran, 244 Ga. App. 510, 511 (536
SE2d 187) (2000); Savage v. Newsome, 173 Ga. App. 271 (326 SE2d 5) (1985).
      Although at this juncture, plaintiff seeks discretionary review of the “order on
remittitur,” the order in essence simply denies plaintiff’s motion for reconsideration.
Plaintiff cites OCGA § 5-6-35 (a) and (j) as the basis for the discretionary application,
but neither section applies herein. As stated in our order of August 12, 2016, plaintiff
failed to file a notice of appeal within 30 days of the entry of the appealable judgment
entered against it. Plaintiff’s attempt to extend the time to appeal from the final
judgment through filing an application for discretionary appeal from the court’s most
recent order in the case is not authorized. Accordingly, this application is hereby
DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                                              11/07/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.